                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:19-cv-00297-MR

KENNETH FOSTER,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                      ORDER
                                 )
LACY H. THORNBURG, Judge,        )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s motion for return of his

filing fee. [Doc. 22].

      Pro se Plaintiff Kenneth Foster (“Plaintiff”) is a federal inmate currently

incarcerated at Fort Dix East Federal Correctional Institution located in Joint

Base MDL, New Jersey. On October 18, 2019, Plaintiff filed a complaint in

this matter pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). [Doc. 1]. Plaintiff named the

Honorable Lacy H. Thornburg, former United States District Judge, as the

sole Defendant. On December 6, 2019, the Clerk noted receipt of the full

filing fee of $350.00 from Plaintiff. Thereafter Plaintiff’s Complaint failed

initial review pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A based on

judicial immunity, statute of limitations, and for Plaintiff’s failure to state a


        Case 1:19-cv-00297-MR Document 23 Filed 04/29/20 Page 1 of 3
claim upon which relief could be granted. [Doc. 12]. Plaintiff then moved the

Court under Rule 59(e) of the Federal Rules of Civil Procedure to alter or

amend its judgment dismissing Plaintiff’s complaint. [Docs. 14, 16]. The

Court denied Plaintiff’s Rule 59 motion. [Doc. 18]. Plaintiff appealed the

denial of the motion to alter or amend judgment to the Fourth Circuit Court

of Appeals. [Doc. 19].

      Plaintiff now moves the Court for the return of his $350.00 filing fee

“because the funds were never used because Plaintiff[’s] 1983 claim here

[was] dismissed….” [Doc. 22]. In the alternative, Plaintiff requests that the

funds be forwarded to pay his appellate filing fee. [Id.].

      Plaintiff’s motion will be denied. A filing fee is exactly that – a fee for

filing a complaint. Paying the filing fee (or being allowed to proceed without

the prepayment of the filing fee) does not guarantee any particular result. It

is merely required when a civil complaint is filed in this Court. See LCvR 3.1.

After Plaintiff’s fee was received, the Court conducted its initial review and

dismissed Plaintiff’s complaint. Local Rule 3.1(e) allows for the refund of

fees only when payment was made in error or “at the direction of the Court.”

LCvR 3.1(e)(2). The Court declines to direct that Plaintiff’s filing fee be

returned under the circumstances here.




                                       2

        Case 1:19-cv-00297-MR Document 23 Filed 04/29/20 Page 2 of 3
     IT IS THEREFORE ORDERED that Plaintiff’s motion for return of filing

fee [Doc. 22] is DENIED.

     IT IS SO ORDERED.
                                  Signed: April 29, 2020




                                     3

       Case 1:19-cv-00297-MR Document 23 Filed 04/29/20 Page 3 of 3
